ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Soap Creek Marina, LLC                        )      ASBCA No. 59445
                                              )
Under Contract No. DACW21-1-07-5252           )

APPEARANCES FOR THE APPELLANT:                       Gary Gerrard, Esq.
                                                     Alfred E. Fargione, Esq.
                                                      Lexington, GA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Laura J. Arnett, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Savannah

                                ORDER OF DISMISSAL

     On 4 December 2015, appellant filed a motion to dismiss this appeal with prejudice.
The motion is granted. ASBCA No. 59445 is hereby dismissed with prejudice.

       Dated: 18 December 2015




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59445, Appeal of Soap Creek
Marina, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals